Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 10, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ponnekanti; Hari K. et al. (US 20130171757 A1). Ponnekanti teaches a cyclical epitaxial deposition system, comprising: a deposition chamber (160,180/506; Figure 2C,5A; [0043]); a conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D) used to continuously convey a substrate (200; Figure 2,6,5D) along a conveyance path through the deposition chamber (160,180/506; Figure 2C,5A; [0043]); and a gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) disposed in the deposition chamber (160,180/506; Figure 2C,5A; [0043]) and located above the conveyance path, wherein the gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) includes a plurality of precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) that are not in communication with one another (see piping 525,526 half circles; Figure 5A,5D) and at least one purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]), so as to guide at least one precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) and at least one purge gas (528 or 529 wherein a bottom portion of each one of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and the at least one purge gas nozzle (560A,560B,560C,560D; Figure 5A,5D-528 or 529-”carrier gases”, “N2”; Figure 5A,5D; [0062],[0064]) is tapered (574,575; Figure 5D) in a direction toward the conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D), and the precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) passes through the corresponding precursor gas nozzle  (560A,560B,560C,560D; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) to form a precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) distribution region (F1 , F2; Figure 5D) above the substrate (200; Figure 2,6,5D), and two precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) distribution regions (F1 , F2; Figure 5D) respectively formed through the two precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) above the substrate (200; Figure 2,6,5D) do not overlap, as claimed by claim 1
Ponnekanti further teaches:
The cyclical epitaxial deposition system of claim 1, wherein the conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D) includes a first feeding and receiving module (220; Figure 2C; [0048]) and a second feeding and receiving module (222; Figure 2C; [0048]), the first feeding and receiving module (220; Figure 2C; [0048]) is used to continuously convey the substrate (200; Figure 2,6,5D) to the deposition chamber (160,180/506; Figure 2C,5A; [0043]), and the second feeding and receiving module (222; 
The cyclical epitaxial deposition system of claim 1, further comprising: a cooling device (620; Figure 6; [0073]) provided on the conveyance path, and used to cool the substrate (200; Figure 2,6,5D) conveyed out of the deposition chamber (160,180/506; Figure 2C,5A; [0043]), as claimed by claim 3
The cyclical epitaxial deposition system of claim 1, further comprising: a heating module (580; Figure 5D; [0063]-”and/or heating element”) disposed in the deposition chamber (160,180/506; Figure 2C,5A; [0043]) and located below the conveyance path, so as to heat the substrate (200; Figure 2,6,5D), as claimed by claim 4
The cyclical epitaxial deposition system of claim 1, further comprising: a pre-processing chamber (140/506; Figure 2C,5A; [0043]) and a plasma device (580; Figure 5D; [0063]-”electrode 580 and/or heating element”) located in the pre-processing chamber (140/506; Figure 2C,5A; [0043]), wherein the pre-processing chamber (140/506; Figure 2C,5A; [0043]) and the deposition chamber (160,180/506; Figure 2C,5A; [0043]) are sequentially disposed on the conveyance path in a moving direction of the substrate (200; Figure 2,6,5D) and are separated from each other, as claimed by claim 5
The cyclical epitaxial deposition system of claim 5, further comprising: a pre-processing heating module (580; Figure 5D; [0063]-”and/or heating element”) disposed in the pre-processing chamber (140/506; Figure 2C,5A; [0043]) and corresponding to the conveyance path, so as to heat the substrate (200; Figure 2,6,5D), as claimed by claim 6
The cyclical epitaxial deposition system of claim 1, wherein each of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and the conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D) are arranged so that a shortest vertical distance between an opening end of each of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and the surface of the substrate (200; Figure 2,6,5D) ranges from 0.1 cm to 2.0 cm, as claimed by claim 7. The italisized claim language is considered intended use claim recitations that are function / depend from the dimension, or thickness, of the claimed substrate. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The cyclical epitaxial deposition system of claim 1, wherein the at least one purge gas (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) passes through the corresponding purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) to form a purge gas (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) distribution region (F1 , F2; Figure 5D) above the substrate (200; Figure 2,6,5D), and the two precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) distribution regions (P; Figure 5D) are spaced apart from each other by the 1 , F2; Figure 5D), as claimed by claim 9
The cyclical epitaxial deposition system of claim 1, wherein the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) include a first precursor gas nozzle (left 528,529-”precursor gases”; Figure 5A,5D,C; [0062],[0064]) for guiding a first precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]), and a second precursor gas nozzle (right 528,529-”precursor gases”; Figure 5A,5D,C; [0062],[0064]) for guiding a second precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]); and the first precursor gas nozzle (left 528,529-”precursor gases”; Figure 5A,5D,C; [0062],[0064]), the at least one purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]), and the second precursor gas nozzle (right 528,529-”precursor gases”; Figure 5A,5D,C; [0062],[0064]) are sequentially disposed above the conveyance path in a moving direction of the substrate (200; Figure 2,6,5D), as claimed by claim 10
A cyclical epitaxial deposition system, comprising: a deposition chamber (160,180/506; Figure 2C,5A; [0043]); a conveyance device (220-222; Figure 2C; [0048]; 512; Figure 5A,5D) used to continuously convey a substrate (200; Figure 2,6,5D) along a conveyance path through the deposition chamber (160,180/506; Figure 2C,5A; [0043]); and a gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) disposed in the deposition chamber (160,180/506; Figure 2C,5A; [0043]) and located above the conveyance path, wherein the gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) includes a plurality of precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) that are not in communication with one another (see piping 525,526 half circles; Figure 5A,5D) and at least one purge gas nozzle (560A,560B,560C,560D; Figure 5A,5D-528 or 529-”carrier gases”, “N2”; Figure 5A,5D; [0062],[0064]), so as to guide at least one precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) and at least one purge gas to different regions of the substrate (200; Figure 2,6,5D) at the same time; wherein the plurality of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) include a first precursor gas nozzle  (560B; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and a second precursor gas nozzle  (560C; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) to respectively guide a first precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) and a second precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]), the first precursor gas nozzle  (560B; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1), the at least one purge gas nozzle (560A,560B,560C,560D; Figure 5A,5D-528 or 529-”carrier gases”, “N2”; Figure 5A,5D; [0062],[0064]), and the second precursor gas nozzle  (560C; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) are adjacently connected one another, and the at least one purge gas nozzle (560A,560B,560C,560D; Figure 5A,5D-528 or 529-”carrier gases”, “N2”; Figure 5A,5D; [0062],[0064]) is located between the first and second precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1), so that the first and second precursor gases (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) flowing out of the first and second precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) are prevented from mutual diffusion by the at least one purge gas flowing out of the at least one purge gas nozzle (560A,560B,560C,560D; Figure 5A,5D-528 or 529-”carrier gases”, “N2”; Figure 5A,5D; [0062],[0064]), as claimed by claim 18. The above italisized claim requirement of “at the same time” is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). Applicant’s claim requirement of “…are prevented from mutual diffusion by the at least one purge gas flowing out of the at least one purge gas nozzle…” is believed to be met based on the teachings of paragraph [0062],[0064]. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ponnekanti; Hari K. et al. (US 20130171757 A1) in view of Chen; Yung-Tin (US 20100184249 A1). Ponnekanti is discussed above. Ponnekanti further teaches the cyclical epitaxial deposition system of claim 1, further comprising: a gas pipeline system (525-527,570; Figure 5A,5D,C) which includes a plurality of main gas pipelines (525,526; Figure 5A,5D,C) – claim 11. Ponnekanti further teaches:
The cyclical epitaxial deposition system of claim 11, further comprising: a precursor storage unit (528 or 529; Figure 5A,5D; [0062],[0064]), wherein the main gas pipelines (525,526; Figure 5A,5D,C) includes at least one precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) main pipeline (piping 525,526; Figure 5A,5D,C), and the precursor storage unit (528 or 529; Figure 5A,5D; [0062],[0064]) supplies the precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) to one of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) through the at least one precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) main pipeline (piping 525,526; Figure 5A,5D,C), as claimed by claim 12
The cyclical epitaxial deposition system of claim 12, wherein the precursor storage unit (528 or 529; Figure 5A,5D; [0062],[0064]) includes at least one of a gaseous precursor 
The cyclical epitaxial deposition system of claim 11, wherein the gas pipeline system (525-527,570; Figure 5A,5D,C) further comprises: a plurality of gas distribution pipelines (525,526; Figure 5A,5D,C), wherein each of the main gas pipelines (525,526; Figure 5A,5D,C) is in fluid communication with the corresponding precursor gas nozzle  (560A,560B,560C,560D; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) or purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) through the corresponding gas distribution pipeline (piping 525,526; Figure 5A,5D,C); and a plurality of flow control valves (valves 525; Figure 5A,5D) respectively disposed on the gas distribution pipelines (525,526; Figure 5A,5D,C), to control a flow of the precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) that enters each of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and a flow of the purge gas (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) that enters the at least one purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]), as claimed by claim 14
The cyclical epitaxial deposition system of claim 11, further comprising: an inert gas storage unit (528 or 529; Figure 5A,5D; [0062],[0064]), wherein the main gas pipelines (525,526; Figure 5A,5D,C) includes at least one inert gas main pipeline (piping 525,526; Figure 5A,5D,C), and the inert gas storage unit (528 or 529; Figure 5A,5D; [0062],[0064]) supplies an inert gas to one of the at least one purge gas nozzles  (574,575 in 560A,560D; 
The cyclical epitaxial deposition system of claim 15, wherein the gas pipeline system (525-527,570; Figure 5A,5D,C) further comprises: at least one inert gas distribution pipeline (piping 525,526; Figure 5A,5D,C), wherein the inert gas main pipeline (piping 525,526; Figure 5A,5D,C) is in fluid communication with the at least one purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) through the at least one inert gas distribution pipeline (piping 525,526; Figure 5A,5D,C), as claimed by claim 16
Ponnekanti does not teach a plurality of preheating elements, wherein each of the main gas pipelines (525,526; Figure 5A,5D,C) is in fluid communication with the at least one purge gas nozzle (528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]) or at least one of the precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1), and each of the preheating elements is disposed on the corresponding main gas pipeline (piping 525,526; Figure 5A,5D,C) – claim 11.
Chen also teaches a conveyor multi-chamber wafer processing system (Figure 3) including processing gas pre-heating means (97A,B,105A,B; Figure 4).
It woould have been obvious to one of ordinary skill in the art at the time the invention was made for Ponnekanti to add Chen’s processing gas pre-heating means (97A,B,105A,B; Figure 4).
Motivation for Ponnekanti to add Chen’s processing gas pre-heating means (97A,B,105A,B; Figure 4) is for delivering precursors in gaseous state as taught by Chen ([0060]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ponnekanti; Hari K. et al. (US 20130171757 A1) in view of Kwong; Garry K. (US 20150368798 A1). Ponnekanti is includes a first precursor gas nozzle  (560B; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) and a second precursor gas nozzle  (560C; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) that are in fluid communication with a first precursor gas main pipeline (piping 525; Figure 5A,5D) and a second precursor gas main pipeline (526; Figure 5A,5D) to guide two different precursor gases (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]), respectively, the gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) includes two (not claimed) purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s 110b; Figure 1), the first and second precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) are spaced apart from each other by one of the purge gas nozzles (560A,560D; Figure 5A,5D-528 or 529-”carrier gases”, “N2”; Figure 5A,5D; [0062],[0064]), and each of the first and second precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) is located between two of the purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s 110b; Figure 1), as claimed by claim 17. The above italisized claim requirement of “to guide two different precursor gases” is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the .
Ponnekanti does not teach Ponnekanti’s gas distribution module (portions 140,160,180 inside 160,180/506; Figure 2C; [0055];portions 500 inside 160,180/506; Figure 5A,5D; [0059]-Applicant’s 110; Figure 1) includes three purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s 110b; Figure 1) that are all in fluid communication with a same inert gas main pipeline (piping 525,526; Figure 5A,5D,C) to guide a purge gas – claim 17.
Kwong teaches a similar wafer conveyance (60,65; Figure 1) under successive precursor and purge nozzles (125, 145, 155; Figure 1). Kwong further teaches plural (three) purge gas nozzles  (145; Figure 1-Applicant’s 110b; Figure 1) that are all in fluid communication with a same inert gas main pipeline (piping on 140; Figure 1) to guide a purge gas.
It would have been obvious to those of ordinary skill in the art at the time the invention was made for Ponnekanti to add a dedicated inert gas main pipeline with optimized numbers of Ponnekanti’s purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s 110b; Figure 1) as taught by Kwong.
Motivation for Ponnekanti to add a dedicated inert gas main pipeline with optimized numbers of Ponnekanti’s purge gas nozzles  (574,575 in 560A,560D; Figure 5A,5D-fed by 528 or 529 or 540-”carrier gases”; Figure 5A,5B,5D; [0062],[0064]-Applicant’s 110b; Figure 1) as taught by Kwong is for “removing reactive material and reactive by-products from the processing chamber” and “avoiding cross-contamination between precursors” as taught by Kwong ([0034]).

Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive
Applicant states:

However, as disclosed in paragraph [0062],[0064] and FIG. 5C of Ponnekanti, which are annotated and provided below for reference, Ponnekanti merely discloses that the first or second gas delivery element 58 1(582) comprises a fluid plenum 561(or 562) that is configured to receive the process gas from a gas source 528(or 529) and deliver the received gas to the processing region 525 through a plurality of holes 563 (or 564) formed therein. However, Ponnekantifails to disclose each of the holes 563 (or 564) is tapered in a direction toward the substrate. That is to say, Ponnekanti fails to disclose at least the limitations of "a bottom portion of each one of the precursor gas nozzles and the at least one purge gas nozzle is tapered in a direction toward the conveyance device," as recited in amended claim 1 of the present application. 
At least for the foregoing reasons, independent claim 1, as amended, is patentable over Ponnekanti under 35 U.S.C. §102(a).
“
In response, Figure 5C is only one of several embodiments taught by Ponnekanti. The Examiner directs Applicant to Ponnekanti’s Figure 5D that clearly shows the claimed tapering. See the Examiner’s above grounds of rejection.
Applicant states:
“
Furthermore, in the present disclosure, since the bottom portion of each one of the precursor gas nozzles and the at least one purge gas nozzle is tapered in a direction toward the conveyance device, two different precursor gases flowing out of the two precursor gas nozzles respectively, and the purge gas flowing out of the purge gas nozzle can rapidly flow to the surface of the 
However, as disclosed in paragraph [0062],[0064] of Ponnekanti, Ponnekanti recites that "at least one of the gas sources 528 and 529 is configured to deliver a silicon containing gas to a deposition source, such as silane (SiH4), a nitrogen containing gas, such as nitrogen (N2) or ammonia (N113), to form a silicon nitride layer on the surface of the substrates" (emphasist added). That is to say, the silicon containing gas (the precursor gas "A") and the nitrogen containing gas (the precursor gas "B") have to mutually diffuse in the X direction, so as to react with each other and then form the silicon nitride layer.
“
In response, Applicant’s conclusion that diffusion is required in the x direction for a single gas nozzle is inaccurate based on Ponnekanti’s distribution regions (F1 , F2; Figure 5D) that clearly shows divergence after the nozzle tapering from plenums 568, 569; Figure 5D.
Applicant states:
“
As discussed above, Ponnekanti fails to disclose, teach or suggest the limitations of "two precursor gas distribution regions respectively formed through the two precursor gas nozzles above the substrate do not overlap," as recited in the amended claim 1. 
“
In response, Ponnekanti  indeed teaches two precursor gas (528 or 529 or 540-”precursor gases”; Figure 5A,5B,5D; [0062],[0064]) distribution regions (F1 , F2; Figure 5D) respectively formed through the two precursor gas nozzles (560B,560C Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1) above the substrate (200; 1 , F2; Figure 5D) clearly diverge upon exiting the tapered nozzles (560A,560B,560C,560D; Figure 5A,5D-fed by 528 or 529-”precursor gases”; Figure 5A,5D; [0062],[0064]-Applicant’s 110a,110c; Figure 1).
Applicant states:
“
However, as shown in FIG. 5C of Ponnekanti, the left and right fluid plenums 561 are in fluid communication with the same gas source 528, and all of the fluid plenum 562 are in fluid communication with the same gas source 529. That is to say, Ponnekanti merely discloses that the first and second gas delivery elements 581, 582 for guiding two different gases, such as a silicon containing gas and a nitrogen containing gas. Accordingly, the first and second gas delivery elements 581, 582 of Ponnekanti are used to delivery two different precursor gases so as to form the film. 
“
In response, the Examiner directs Applicant’s attention to Figure 5D where each nozzle 560A,560B,560C (not shown),560D (not shown) is connected to sources 528, 529 that “…are generally configured to provide one or more precursor gases and/or carrier gases” as taught by Ponnekanti at ([0062]). As a result, the claimed combinations of gas injections are met based on the taught structure as [0062].
Applicant states:
“
Ponnekanti recites that the gas sources 528 and 529 are generally configured to provide one or more precursor gases and/or carrier gases that are used to deposit a layer on the surface of the 
“
And…
“
Furthermore, the amended claim 17 of the present application recites that "the first and second precursor gas nozzles are spaced apart from each other by one of the purge gas nozzles, and each one of the first and second precursor gas nozzles is located between two of the purge gas nozzles" (emphasis added). As disclosed in FIG. 3 of the present disclosure, which are annotated and provided below for reference, for one of the gas distribution modules 110', the first precursor gas nozzle 110a are located between and adjacent to two of the purge gas nozzles 110b, and one of the purge gas nozzles 110b is located between the first and second precursor gas nozzles 110a, 110c.
However, since Ponnekanti fails to disclose three purge gas nozzles, it is not obvious for one of ordinary skill in the art to come up with the limitations of "the first and second precursor gas nozzles are spaced apart from each other by one of the purge gas nozzles, and each one of the first and second precursor gas nozzles is located between two of the purge gas nozzles." 
At least for the foregoing reasons, Applicant submits that the amended claim 17 is patentable over the cited references. 
Reconsideration and withdrawal of these objections and rejections are respectfully requested.
“
In response the Examiner directs Applicants to the new grounds of rejeciton as necessitated by Applicant’s amendments.
With respect to new claim 18, Applicant states:
“
However, as shown in FIG. 5C of Ponnekanti, the left and right fluid plenums 561 are in fluid communication with the same gas source 528, and all of the fluid plenum 562 are in fluid communication with the same gas source 529. That is to say, Ponnekanti discloses that the first and second gas delivery elements 581, 582 for respectively guiding two different precursor gases, such as a silicon containing gas and a nitrogen containing gas. 
As shown in FIG. 5C of Ponnekanti, the he first and second gas delivery elements 581, 582 of Ponnekanti for respectively delivering two different precursor gases are adjacent to each other. Furthermore, Ponnekanti fails to disclose the first and second gas delivery elements 581, 582 are spaced apart from each other by another gas delivery element for supplying a purge gas, so that the two different precursor gases are isolated from each other. On the 
contrary, based on Ponnekanti's teachings and suggestions, the two precursor gases supplied by the first and second gas delivery elements 581, 582 would mutually diffuse and mix with each other above the substrate, which is totally different from the claimed features recited in newly added claim 18 of the present application.
“
In response the Examiner directs Applicants to the new grounds of rejeciton based on Ponnekanti’s Figure 5D as necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716